DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 22, 2022.  Claims 1, 5, 8, 12 , 15 and 19 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to the new reference used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 11,13 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by DE 10309934 A1 to Remlinger (herein after "Remlinger publication").
As to claim 1, 8 and 15,
the Remlinger publication discloses an electronic device, comprising: 
one or more processors (21)(see Fig. 2); and 
a storage (21) configured to store one or more programs (see Fig. 2), wherein the one or more programs, when executed by the one or more processors, cause the one or more 25processors to implement operations, the operations comprising: 
receiving, by a simulation driving device (2) at a remote control end, an assistance driving instruction associated with a vehicle (see Fig. 2 and where the Remlinger publication discloses at least one control device 31 of the driver assistance system of vehicle 3 connected to the simulation unit 2 and where driving instructions are sent back and forth between the simulation unit 2 and at least one control device 31 and controls 33 or controls that represent, for example, a pedal or a shift lever); 
setting a simulation driving component of the simulation driving device to a 
working state (see Fig. 2 and where the Remlinger publication discloses, “After establishing the connection between the simulation unit 2 and the vehicle 3 , or immediately before making this connection, the vehicle will 3 brought into a simulation mode. The vehicle is preferably operated via a drive-by-wire control system. This means that all commands are transmitted on an electronic data bus. These commands can  be control commands from the control unit, commands from the control elements and/or commands from driver assistance systems”; see also where “Instead of the commands to the actuators 34 To be transmitted, these are used in the simulator via the data interface provided for the vehicle 3 with the simulation unit 2 to the simulation unit 2 transfer. In the simulation unit 2 these commands are processed taking into account given environmental (U) and traffic models (V)”);
 performing a simulation driving operation by manipulating the simulation driving component (see Fig. 2 and where the Remlinger publication discloses, “Instead of the commands to the actuators 34 To be transmitted, these are used in the simulator via the data interface provided for the vehicle 3 with the simulation unit 2 to the simulation unit 2 transfer. In the simulation unit 2 these commands are processed taking into account given environmental (U) and traffic models (V).  In the vision simulator 22 the environmental changes resulting from these commands are determined visually. These visual changes include, in particular, the information about the surroundings of the vehicle, which would as a rule be ascertained by so-called technical vision of the vehicle, that is to say via the vehicle sensor system. The one from the vision simulator 22 signals generated in this way can be sent to the central processing unit 21 this information is then returned to the control unit 31 of the vehicle 3 transmitted. From the control unit 31 this information can be stored in a driver assistance system, for example 32 routed, where the commands adapted to the currently simulated driving situation are defined and via the control unit 31 or directly to the simulator 2 be returned. It is also possible that the central processing unit 21 that of the vision simulator 22 generated signals directly to the driver assistance systems 32 of the vehicle”); -3-Application No.: 17/116973 Filing Date:December 9, 2020 
generating an assistance control instruction corresponding to the simulation driving operation (see where the Remlinger publication discloses, “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed”)(Emphasis added); and 
sending an assistance control instruction to the 30vehicle, to cause the vehicle to execute the assistance control instruction to control the vehicle, the 21INSG020.065C1 assistance control instruction being generated through a simulation driving operation performed by an assistance driving user based on travelling environment information of the vehicle presented to the assistance driving user (see Fig. 2 and where the Remlinger publication discloses that, “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed.”)(Emphasis added.)

As to claims 2, 9 and 16,
the Remlinger publication discloses that the received assistance driving instruction associated with the vehicle comprises one of: an assistance driving instruction sent by the vehicle or an assistance driving instruction inputted by the assistance driving user.  (See Fig. 2 and where the Remlinger publication discloses that “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed.”)(Emphasis added.)
As to claims 3, 10 and 17, 
the Wang et al. publication discloses that determining a simulation perception operation associated with a situation occurred to the vehicle and needed to be perceived, the simulation perception operation being used to cause the assistance driving user to perceive the situation occurred to the vehicle and needed to be perceived; and performing the simulation perception operation.  (See Fig. 2 and where the Remlinger publication discloses that “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed.”)(Emphasis added.)

As to claims 4, 11 and 18, 
the Wang et al. publication discloses that the received assistance driving instruction associated with the vehicle is the assistance driving instruction sent by the vehicle, and the assistance driving instruction sent by the vehicle is generated based on a driver of the vehicle performing an instructing operation for assistance driving in a situation where assistance driving is needed.  (See Fig. 2 and where the Remlinger publication discloses that “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed.”)(Emphasis added.)

As to claims 6, 13 and 20, 
the Remlinger publication discloses the received assistance driving instruction associated with the vehicle being the assistance driving instruction sent by the vehicle, and the assistance driving instruction sent by the vehicle is generated based on the vehicle detecting that the vehicle is in a complex travelling environment. (See Fig. 2 and where the Remlinger publication discloses that “the vehicle has at least one driver assistance system ( 32 ) and commands from the driver assistance system ( 32 ) to the simulation unit ( 2 ) and information from the simulation unit ( 2 ) to the driver assistance system ( 32 ) are managed.”)(Emphasis added.)

As to claims 7 and 14, 
the Remlinger publication discloses the received assistance driving instruction associated with the vehicle being the assistance driving instruction sent by the vehicle, and the assistance driving instruction sent by the vehicle is generated based on the vehicle travelling to a risky area, at least a part of road objects in the risky area being not annotated in a high-precision map. (See where the Remlinger publication discloses that “the view simulator is suitable for generating data that contains information about the Environment of the vehicle included. Such data can include distance of the vehicle to objects in the area, the course of the road and the like.”)

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666